           Case 4:20-cr-00029-BMM Document 53 Filed 01/07/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                     CR 20-29-GF-BMM

              Plaintiff,

     vs.                                      PRELIMINARY ORDER OF
                                              FORFEITURE
KYLE FRANK RUSSETTE,

              Defendant.


      THIS MATTER comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Kyle Frank Russette appeared before the Court

on September 24, 2020, and entered a plea of guilty to the superseding information

and admitted the forfeiture allegation contained in the superseding information.

      His signed, written plea agreement, together with the offer of proof in this

case and admission of the forfeiture allegation provide a factual basis and cause to

issue an Order of Forfeiture, pursuant to 21 U.S.C. §§ 853(a) and 881(a)(11).



                                          1
        Case 4:20-cr-00029-BMM Document 53 Filed 01/07/21 Page 2 of 3



      IT IS ORDERED:

      THAT the defendant’s interest in the following property is forfeited to the

United States in accordance with those provisions:

            $683 in US Currency
            Norinco 54-1 pistol (serial no. 3701227699)
            Glock 19X pistol (serial no. BHNK914)
            9mm ammunition


      THAT the United States Marshals Service and the Federal Bureau of

Investigation are directed to seize the property subject to forfeiture and further to

make a return as provided by law;

      THAT the United States will provide written notice to all third parties

asserting a legal interest in any of the above-described property and will post on an

official government internet site (www.forfeiture.gov) for at least 30 consecutive

days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty

or Maritime Claims and Asset Forfeiture Actions, of the Court’s Preliminary Order

and the United States’ intent to dispose of the property in such manner as the

Attorney General may direct, pursuant to 21 U.S.C. §§ 853(a)(1), 853(n)(1), and

881(a)(11), and to make its return to this Court that such action has been

completed; and




                                           2
        Case 4:20-cr-00029-BMM Document 53 Filed 01/07/21 Page 3 of 3



      THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

      DATED this 7th day of January 2021.




                                         3
